DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response of 31 August 2022 has been received. Claims 1-4, 6, 8, 11-14, 16, 18, 21 have been amended. Claims 5, 9-10, 15, 19-20, 22-24 are canceled. Claims 25-30 are newly added. The response included amendments to the specification and drawing replacement sheets. Claims 1-4, 6-8, 11-14, 16-18, 21, and 25-30 are being treated on the merits. 
Drawings
The replacement sheets of drawings of 31 August 2022 are acknowledged and accepted.
Specification
The amendment filed 31 August 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material, which is not supported by the original disclosure, is as follows: Page 3 [0022] lines 5-6: “(In other words, a difference between the slot length 52 and the rail length 60 creates the opening 66 in the slot that is wider than a distance 68 between the rails of each pair.)”. 
Applicant is required to cancel the new matter in the reply to this Office Action.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 13, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite or failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 3, 13, and 26 are rejected as being indefinite or failing to particularly point out and distinctly claim whether there is another side wall that the stop protrusion configured to contact or that the stop protrusion configured to contact the end side wall. Applicant’s Specification in para. [0029], recites “stop protrusions 30, 36, 42 of tab assemblies 50 contact the end side wall of first, second and third slots 12, 16, 20”. It appears that the another side wall is the end side wall and, therefore, applicant is advised to clarify whether the another side wall is the end side wall or not. Claims 3, 13, and 26 are rejected as best understood by the examiner.
Claim Objections
Claims 1, 11, and 21 are objected to because of the following informalities: “the opening is wider than space between the pair of rails” should read “the opening is wider than a space between the pair of rails”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 11-14, 16-18, 21, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Olt et al. (US 3,315,272 A) in view of Shimizu (JP 2006/097164 A).
Regarding Claim 1, Olt discloses a hat (10) worn on a head of a user with an adjustable visor (48), the hat comprising:
a shell (12) configured to be disposed on the head of the user (col. 2 lines 62-67);
an upper visor (28/22) comprising an elongated slot (34/38/40) formed through the upper visor (Fig. 2; col. 3 lines 38-45), the elongated slot having a first end face (see annotated Fig. 2 below), a second end face (see annotated Fig. 2 below) and a pair of opposing side walls (see annotated Fig. 4 below) connecting the first and second end faces together (see annotated Fig. 4 below, where the cross section of the opposing walls are along the slot length), the elongated slot having a slot length extending between the first and second end faces (see annotated Figs. 1 & 2 below), wherein the elongated slot comprises a pair of rails (36; see annotated Fig. 4 below) connected to the upper visor (Fig. 2 & 4, where the rails are a part of 28/22), the pair of rails having a full rail length that is shorter than the slot length such that the pair of rails partly extends along the elongated slot (see annotated Figs. 1 & 2 below) to create an opening (34 of Fig. 4 and annotated Fig. 2 below) between the side walls and between the rails and the second end face of the elongated slot proximate the shell such that the opening is wider than space (68) between the pair of rails in the elongated slot (see annotated Figs. 2/4 below & col. 4 lines 29-34, where 68 is a reduced diameter portion); 
and a lower visor (48/62) mounted in relative slidable engagement with the upper visor (Fig. 2 & col. 4 lines 1-24, where 48 is extendable) and comprising a tab assembly (Fig. 1, 64/66/70), the tab assembly slidably mounted to the pair of rails of the elongated slot in the first visor (col. 4 lines 46-53 where 64 can shift to extend visor 48);
wherein the upper visor is coupled to the shell (Fig. 2); 
wherein the lower visor is configured to enable relative movement between the plurality of tab assemblies and the pairs of rails in the plurality of elongated slots to slidably adjust in a first direction relative to the shell (col. 4 lines 46-53 where 64 can shift to extend visor 48), thereby extending the lower visor beyond the upper visor in an extended position (col. 4 lines 15-25 & Fig. 2, see phantom lines); 
and wherein the lower visor is configured to enable relative movement between the plurality of tab assemblies and the pairs of rails in the plurality of elongated slots to slidably adjust in a second direction relative to the shell (col. 4 lines 46-53 where 64 can shift to extend visor 48), thereby retracting the lower visor to align with the upper visor in a retracted position (Fig. 2, see above phantom lines). 
Olt does not directly disclose an upper visor comprising a plurality of elongated slots, each having a tab assembly. However, Shimizu teaches an upper visor (2) comprising a plurality of elongated slots (4), each having a tab assembly (Fig. 1 shows a plurality of rivets 23 connected to sliders 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper visor of Olt to include a plurality of elongated slots each having a tab assembly, as taught by Shimizu, in order to distribute the pressure and weight on the lower visor as the visor is raised up and down. Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.


    PNG
    media_image1.png
    651
    907
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    398
    748
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    489
    1286
    media_image3.png
    Greyscale


Regarding Claim 2, modified Olt discloses the hat of claim 1, wherein each tab assembly (64/66/70) in the plurality of tab assemblies comprises a plate (70) disposed on the pair of rails of one of the plurality of elongated slots in the upper visor (Figs. 2 & 4) and a post (66) coupled to the plate and lower visor (Figs. 2 & 4), the post oriented generally upright and extending through spacing between the pair of rails (Figs. 2 & 4).
Regarding Claim 3, modified Olt discloses the hat of claim 1, wherein each tab assembly in the plurality of tab assemblies comprises a stop protrusion (end of 62) coupled to the post (Fig. 4), the stop protrusion configured to contact another side wall of the elongated slot in one of the plurality of elongated slots when the lower visor is in the retracted position (Fig. 4, end of 62 is capable of contacting the side walls while retracting).
Regarding Claim 4, modified Olt discloses the hat of claim 2, wherein the lower visor comprises (via attachment) a plurality of pairs of slits (30) disposed therethrough, each pair of slits in the plurality of pairs of slits extending along opposite sides of the post (Fig.4) of one of the tab assemblies in the plurality of tab assemblies (see a plurality of tab assemblies in Fig. 2).
Regarding Claim 6, modified Olt discloses the hat of claim 1, further comprising a grip member (52) coupled to a bottom surface of the lower visor (Fig. 2).
Regarding Claim 7, modified Olt discloses the hat of claim 1, wherein each slot has a slot width between opposing side walls of the slot (see annotated Fig. 4 above of claim 1 rejection), wherein each pair of rails (see annotated Fig. 4 above of claim 1 rejection) forms a rail-slot width between the rails along their lengths (see annotated Fig. 4 above of claim 1 rejection), wherein the rail-slot width is shorter than the slot width (see annotated Figs. 2/4 of claim 1 rejection & col. 4 lines 29-34, where 68 is a reduced diameter portion), and wherein the opening is wider than the rail-slot width between the pair of rails (see annotated Fig. 4 above of claim 1 rejection).
Regarding Claim 8, modified Olt discloses the hat of claim 1, wherein the upper visor has an upper visor surface (Fig. 2, where the upper visor surfaces faces the outward to the external environment) and a lower visor surface (Fig. 2, where the lower visor surface faces inward toward the helmet surface), and wherein the pair of opposing side walls is situated between the upper visor surface and the lower visor surface (Figs. 2 & 4).
Regarding Claim 11, Olt discloses an adjustable visor apparatus coupled to a hat (Fig. 2) comprising a shell (12) configured to be disposed around a head of a user (col. 2 lines 62-67), the adjustable visor apparatus comprising:  7Armendariz-001 c-Con 
an upper visor (28/22) comprising an elongated slot formed through the upper visor (Fig. 2; col. 3 lines 38-45), the elongated slot having a first end face (see annotated Fig. 2 above of claim 1 rejection), a second end face and a pair of opposing side walls connecting the first and second end faces together (see annotated Fig. 2 above of claim 1 rejection), the  elongated slot having a slot length extending between the first and second end faces (see annotated Figs. 1 & 2 above of claim 1 rejection), wherein the elongated slot comprises a pair of rails (see annotated Fig. 4 above of claim 1 rejection) connected to the upper visor (Fig. 2 & 4, where the rails are a part of 28/22),  the pair of rails having a full rail length that is shorter than the slot length such that the pair of rails partly extends along the elongated slot (see annotated Figs. 1 & 2 above of claim 1 rejection) to create an opening (34 of Fig. 4 and annotated Fig. 2 above of claim 1 rejection) between the side walls and between the rails and the second end face of the elongated slot proximate the shell such that the opening is wider than space between the pair of rails in the elongated slot (see annotated Figs. 2/4 above of claim 1 rejection & col. 4 lines 29-34, where 68 is a reduced diameter portion); 
and a lower visor (48/62) mounted in relative slidable engagement with the upper visor (Fig. 2 & col. 4 lines 1-24, where 48 is extendable) and comprising a tab assembly (Fig. 1, 64/66/70), the  tab assembly slidably mounted to the pair of rails of the elongated slot in the upper visor (col. 4 lines 46-53 where 64 can shift to extend visor 48); 
wherein one upper visor is configured to be coupled to the shell (Fig. 2); 
wherein the lower visor is configured to enable relative movement between the plurality of tab assemblies and the pairs of rails in the plurality of elongated slots to slidably adjust in a first direction relative to the shell (col. 4 lines 46-53 where 64 can shift to extend visor 48), thereby extending the lower visor beyond the upper visor in an extended position (col. 4 lines 15-25 & Fig. 2, see phantom lines); 
and wherein the lower visor is configured to enable relative movement between the plurality of tab assemblies and the pairs of rails in the plurality of elongated slots to slidably adjust in a second direction relative to the shell (col. 4 lines 46-53 where 64 can shift to extend visor 48), thereby retracting the lower visor to align with the upper visor in a retracted position (Fig. 2, see above phantom lines).
Olt does not directly disclose an upper visor comprising a plurality of elongated slots, each having a tab assembly. However, Shimizu teaches an upper visor (2) comprising a plurality of elongated slots (4), each having a tab assembly (Fig. 1 shows a plurality of rivets 23 connected to sliders 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the upper visor of Olt to include a plurality of elongated slots each having a tab assembly, as taught by Shimizu, in order to distribute the pressure and weight on the lower visor as the visor is raised up and down. Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.
Regarding Claim 12, modified Olt discloses the hat of claim 11, wherein each tab assembly (64/66/70) in the plurality of tab assemblies comprises a plate (70) disposed on the pair of rails of one of the plurality of elongated slots in the upper visor (Figs. 2 & 4) and a post (66) coupled to the plate and lower visor (Figs. 2 & 4), the post oriented generally upright and extending through spacing between the pair of rails (Figs. 2 & 4).
Regarding Claim 13, modified Olt discloses the hat of claim 11, wherein each tab assembly in the plurality of tab assemblies comprises a stop protrusion (end of 62) coupled to the post (Fig. 4), the stop protrusion configured to contact another side wall of the elongated slot in one of the plurality of elongated slots when the lower visor is in the retracted position (Fig. 4, end of 62 is capable of contacting the side walls while retracting).
Regarding Claim 14, modified Olt discloses the hat of claim 12, wherein the lower visor comprises (via attachment) a plurality of pairs of slits (30) disposed therethrough, each pair of slits in the plurality of pairs of slits extending along opposite sides of the post (Fig.4) of one of the tab assemblies in the plurality of tab assemblies (see a plurality of tab assemblies in Fig. 2).
Regarding Claim 16, modified Olt discloses the hat of claim 11, further comprising a grip member (52) coupled to a bottom surface of the lower visor (Fig. 2).
Regarding Claim 17, modified Olt discloses the hat of claim 11, wherein each slot has a slot width between opposing side walls of the slot (see annotated Fig. 4 above of claim 1 rejection), wherein each pair of rails (see annotated Fig. 4 above of claim 1 rejection) forms a rail-slot width between the rails along their lengths (see annotated Fig. 4 above of claim 1 rejection), wherein the rail-slot width is shorter than the slot width (see annotated Figs. 2/4 of claim 1 rejection & col. 4 lines 29-34, where 68 is a reduced diameter portion), and wherein the opening is wider than the rail-slot width between the pair of rails (see annotated Fig. 4 above of claim 1 rejection).
Regarding Claim 18, modified Olt discloses the hat of claim 11, wherein the upper visor has an upper visor surface (Fig. 2, where the upper visor surfaces faces the outward to the external environment) and a lower visor surface (Fig. 2, where the lower visor surface faces inward toward the helmet surface), and wherein the pair of opposing side walls is situated between the upper visor surface and the lower visor surface (Figs. 2 & 4).
Regarding Claim 21, Olt discloses a hat (10) worn on a head of a user (col. 2 lines 62-67) with an adjustable visor , the hat comprising: 
a shell (12) configured to be disposed on the head of the user (col. 2 lines 62-67); 
9Armendariz-001 c-Con an upper visor (28/22) coupled to the shell (Fig. 2) and comprising an elongated slot (34/38/40) formed through the upper visor (Fig. 2; col. 3 lines 38-45), the elongated slot having a first end face (see annotated Fig. 2 above of claim 1 rejection), a second end face (see annotated Fig. 2 above of claim 1 rejection), and a pair of opposing side walls connecting the first and second end faces together (see annotated Fig. 2 above of claim 1 rejection),  the elongated slot having a slot length extending between the first and second end faces (see annotated Figs. 1 & 2 above of claim 1 rejection), the elongated slot comprising a pair of rails (see annotated Fig. 4 above of claim 1 rejection) connected to the upper visor (Fig. 2 & 4, where the rails are a part of 28/22), the pair of rails having a full rail length that is shorter than the slot length such that the pair of rails partly extends along the elongated slot (see annotated Figs. 1 & 2 above of claim 1 rejection) to create an opening (34 of Fig. 4 and annotated Fig. 2 above of claim 1 rejection) between the side walls and between the rails and the second end face of the elongated slot proximate the shell such that the opening is wider than space between the pair of rails in the elongated slot (see annotated Figs. 2/4 above of claim 1 rejection & col. 4 lines 29-34, where 68 is a reduced diameter portion); 
and a lower visor (48/62) slidably mounted to the upper visor (Fig. 2 & col. 4 lines 1-24, where 46 is extendable) and comprising a tab assembly (Fig. 1, 64/66/70), each tab assembly slidably mounted to the pair of rails of the elongated slot in the upper visor (col. 4 lines 46-53 where 64 can shift to extend visor 48); 
wherein the lower visor is configured to slidably adjust in a first direction relative to the shell (col. 4 lines 46-53 where 64 can shift to extend visor 48) to enable the tab assembly of the lower visor to traverse the pairs of rails in the elongated slot of the upper visor, thereby extending the lower visor beyond the upper visor in an extended position (col. 4 lines 15-25 & Fig. 2, see phantom lines);
wherein the lower visor is configured to slidably adjust in a second direction relative to the shell  to enable the tab assembly of the lower visor to traverse the pairs of rails in the elongated slot of the upper visor (col. 4 lines 46-53 where 64 can shift to extend visor 48), thereby retracting the lower visor to align with the upper visor in a retracted position (Fig. 2, see above phantom lines).
Olt does not directly disclose an upper visor comprising a plurality of elongated slots, each having a tab assembly. However, Shimizu teaches an upper visor (2) comprising a plurality of elongated slots (4), each having a tab assembly (Fig. 1 shows a plurality of rivets 23 connected to sliders 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the upper visor of Olt to include a plurality of elongated slots each having a tab assembly, as taught by Shimizu, in order to distribute the pressure and weight on the lower visor as the visor is  raised up and down. Further, has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.
Regarding claim 25, modified Olt discloses the hat of claim 21, wherein each tab assembly in the plurality of tab assemblies comprises a plate (70) disposed on the pair of rails of one of the plurality of elongated slots in the upper visor (Figs. 2 & 4) and a post (66) coupled to the plate and lower visor (Figs. 2 & 4), the post oriented generally upright and extending through spacing between the pair of rails (Figs. 2 & 4).  
Regarding claim 26, modified Olt discloses the hat of claim 25, wherein each tab assembly in the plurality of tab assemblies comprises a stop protrusion (end of 62) coupled to the post (Fig. 4), the stop protrusion configured to contact another side wall of the elongated slot in one of the plurality of elongated slots when the lower visor is in the retracted position (Fig. 4, end of 62 is capable of contacting the side walls while retracting).  
Regarding claim 27, modified Olt discloses the hat of claim 25, wherein the lower visor comprises (via attachment) a plurality of pairs of slits (30) disposed therethrough, each pair of slits in the plurality of pairs of slits extending along opposite sides of the post (Fig.4) of one of the tab assemblies in the plurality of tab assemblies (see a plurality of tab assemblies in Fig. 2).  
Regarding claim 28, modified Olt discloses the hat of claim 21, further comprising a grip member (52) coupled to a bottom surface of the lower visor (Fig. 2).  
Regarding claim 29, modified Olt discloses the hat of claim 21, wherein each slot has a slot width between opposing side walls of the slot (see annotated Fig. 4 above of claim 1 rejection), wherein each pair of rails forms a rail-slot width between the rails along their lengths (see annotated Fig. 4 above of claim 1 rejection), wherein the rail-slot width is shorter than the slot width (see annotated Figs. 2/4 of claim 1 rejection & col. 4 lines 29-34, where 68 is a reduced diameter portion), and wherein the opening is wider than the rail-slot width between the pair of rails (see annotated Fig. 4 above of claim 1 rejection).  
Regarding claim 30, modified Olt discloses the hat of claim 21, wherein the upper visor has an upper visor surface (Fig. 2, where the upper visor surfaces faces the outward to the external environment) and a lower visor surface (Fig. 2, where the lower visor surface faces inward toward the helmet surface), and wherein the pair of opposing side walls is situated between the upper visor surface and the lower visor surface (Figs. 2 & 4).
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-8, 11-14, 16-18, 21, and 25-30 have been considered but are moot because the new grounds of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QT HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./
Examiner, Art Unit 3732                                                                                                                                                                                         

 
/MEGAN E LYNCH/Primary Examiner, Art Unit 3732